UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4550
ABDULKADIR I. ALI,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                 Gerald Bruce Lee, District Judge.
                            (CR-03-37)

                      Submitted: January 28, 2004

                        Decided: April 6, 2004

     Before TRAXLER, KING, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Martin F. McMahon, Christopher Smith, MARTIN MCMAHON &
ASSOCIATES, Washington, D.C., for Appellant. Paul J. McNulty,
United States Attorney, Gordon D. Kromberg, Neil Hammerstrom,
Jr., Assistant United States Attorneys, Alexandria, Virginia, for
Appellee.
2                           UNITED STATES v. ALI
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                 OPINION

PER CURIAM:

   Abdulkadir I. Ali appeals the thirty-month sentence imposed after
he pled guilty to structuring financial transactions to evade reporting
requirements, in violation of 31 U.S.C. § 5324 (2000).1 Ali challenges
the district court’s refusal to apply the safe-harbor provision in U.S.
Sentencing Guidelines Manual § 2S1.3(b)(2) (2001). Finding no
reversible error, we affirm.

   Section 2S1.3 applies to convictions for structuring transactions to
evade reporting requirements and provides for a base offense level of
six plus an additional number of levels depending on the amount of
funds involved in the offense. USSG §§ 2S1.3(a), 2B1.1. The guide-
line also contains a safe-harbor provision that reduces the offense
level to six if a defendant meets four requirements:

        (A) subsection (b)(1) does not apply [that is, a defendant did
        not know or believe that the funds were proceeds of or were
        intended to promote unlawful activity]; (B) the defendant
        did not act with reckless disregard of the source of the
        funds; (C) the funds were the proceeds of lawful activity;
        and (D) the funds were to be used for a lawful purpose[.]

USSG § 2S1.3(b)(2).

  At sentencing, the district court correctly required Ali to prove that
he qualified for the safe-harbor provision in USSG § 2S1.3(b)(2). See
United States v. Abdi, 342 F.3d 313, 317 (4th Cir. 2003) (allocating
burden of proof to defendant).2 Ali contends on appeal, however, that
    1
     Ali also pled guilty to wire fraud, in violation of 18 U.S.C. § 1343
(2000), but he does not challenge his wire fraud conviction or sentence
on appeal.
   2
     We note that the district court did not have the benefit of our decision
in Abdi when it sentenced Ali.
                         UNITED STATES v. ALI                          3
requiring him to prove the lawfulness of every transaction involved
in the structuring offense violates his due process rights and that plac-
ing such an impossible burden on him renders the safe-harbor provi-
sion meaningless. Assuming, without deciding, that the lawfulness of
every transaction need not be shown, we agree with the district court
that the evidence Ali presented at sentencing failed to show the law-
fulness of the source and purpose of the funds by a preponderance of
the evidence. Id. (stating that it was defendants’ burden to "demon-
strate affirmatively that the structured monies were the proceeds of
lawful activity and were to be used for lawful purposes"). Ali also
claims that the district court prevented him from presenting evidence
at sentencing to support the application of the safe-harbor provision.
We find that the record belies his claim.

   Accordingly, because we find no error in the district court’s refusal
to apply the safe-harbor provision to Ali, we affirm the sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED